DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation reciting: “after each calibration image included in the captured image is geometrically corrected…” is indefinite, because there is insufficient antecedent basis for geometrically correcting the captured image.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.        Claims 1-2, and 5-11 are rejected under 35 U.S.C. 103 as obvious over Kentaro (JP 2008046536A) or in the alternative as being obvious over Kentaro in view of Surati et al. (WO 2008115464 A1). 
Claim 1 of the present application recites a video reproduction system comprising at least: a display device connected to the video reproduction device, wherein the video reproduction device comprises: a display; a calibration image generator configured to generate calibration images to be displayed by the display and the display device; a receiver configured to receive a captured image in which the calibration image displayed by the display and the calibration image displayed by the display device are captured or information generated on the basis of the captured image; a corrected data calculator configured to calculate color-component-corrected data from a color component difference between the calibration image displayed by the display and the calibration image displayed by the display device; a first video signal output configured to output a video signal to the display; and a second video signal output configured to perform color correction on a video signal representing the same video as the video signal that is output to the display according to the corrected data obtained by the corrected data calculator and output a color-corrected video signal to the display device, and wherein the display device displays a video based on the color-corrected video signal.

If compared, the Kentaro reference differs from claim 1 of the present application in that, a video reproduction device calculates correction data for a color component and corrects the color by using the determined correction data. 
However, since in Kentaro a projector is provided to create a correction matrix and correct the color of the image for display, calculating correction data for a color component of the display would be eminent, in order to effectively calibrate the color and brightness of the image to be displayed. In fact, Kentaro, at paragraph 6 under the section “Tech-Solution”, suggests calculating an imaging color for the first calibration 
Surati discloses an image source, calculation device, and/or pixel correction device 112 as part of a single processor/circuit (box 114), see fig. 1 and page 7, line 19 to page 8, line 3).
Thus, given that in the Kentaro reference, the functions of the projector image processing unit may be realized by being distributed to a plurality of processing devices, and in light of the Surati reference, a person skilled in the art could have easily configured the invention in Kentaro, such that in creating the correction matrix and the color correction of the image for display, the projector in Kentaro would calculate correction data for a color component and corrects the color by using the determined correction data to display a corrected image, as claimed, using the PC in Kentaro; in order to ensure an optimized display processing that meets a minimum level of quality for the display system.
Claims 2, 8 and 10 recite features that correspond in scope with the limitations recited in claim 1. As the limitations recited in claim 1 were found obvious over the combined teachings of Kentaro and Surati, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claims 8, 10 and 11 are, therefore, subject to rejections under the same rationale as claim 1, wherein the PC corresponds to the first display device and the projector the second display device. 
Although independent claims 1 and 9 are of differing scope, they share salient features. Accordingly, the limitations of claim 9 are therefore rejected 
As per claim 5, Kentaro discloses when a calibration start request is acquired, the video reproduction device switches display from the video signal to the calibration image (e.g., when the PC 30 receives a calibration mode transition command, PC 30 then displays the calibrated image of the video reproduction device). See paragraphs 5-6 under section A and paragraph 2 under section D of the English translated document.
As per claims 6 and 7, Kentaro discloses the captured image is an image in which the calibration image displayed by the display and the calibration image displayed by the display device are captured within one image capturing region. See paragraph 7 under section A of the English translated document, wherein it is described that the sensor simultaneously captures images of an image display region on the screen and of the display surface FC of the liquid crystal display PC.
Independent claims 9 and 11, although different in scope, each recite features that are conspicuous in claim 1. Accordingly, the same reasoning as in claim 1 can be applied to claim 1.




Regarding claim 3, Kentaro and Surati fail to teach the calibration image includes an image of colors having different grayscales, which is disclosed by Koo (see paragraphs 44-4).
	Accordingly, it would have been obvious to one of artisan skilled in the art before the effective date of the invention to modified the image display calibration of Kentaro and Surati to include an image with colors having different grayscales, in the same conventional manner as taught by Koo; in to increase the amount of perceivable detail in the modified/calibrated display image.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
03/28/2022